Citation Nr: 0308896	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  01-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to an increased rating for bilateral tinea 
pedis, evaluated as 10 percent disabling since March 5, 2001.  

3.  Entitlement to a compensable rating for a deviated nasal 
septum.  

4.  Entitlement to a compensable evaluation under 38 C.F.R. 
§ 3.324 based on multiple noncompensable service-connected 
disabilities.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel







INTRODUCTION

The veteran had active service from September 1974 to 
September 22, 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

Historically, the veteran's initial claims for service 
connection for bilateral tinea pedis and a deviated nasal 
septum were received in October 1976.  And service connection 
was granted by rating decision in March 1977, 
with each condition receiving a noncompensable (i.e., 0 
percent) disability evaluation effective from September 23, 
1976, the day after service discharge.  Service connection 
was denied for vasomotor rhinitis.  The veteran did not 
appeal that decision.  

A more recent rating decision in April 2001 denied service 
connection for sinusitis, claimed as secondary to the 
service-connected deviated nasal septum.  A 10 percent 
evaluation was granted for bilateral tinea pedis, effective 
from March 5, 2001 (the date of receipt of the claim for an 
increased rating) and the noncompensable evaluation for the 
deviated nasal septum was confirmed and continued.  
Subsequently, the veteran's claim for a compensable 
disability evaluation under 38 C.F.R. § 3.324, based on 
multiple noncompensable service-connected disorders, was 
received on April 19, 2001, and that claim was denied by a 
July 2001 rating decision.  




REMAND

The RO last addressed the rating to be assigned for bilateral 
tinea pedis in the October 2001 statement of the case (SOC).  
On August 30, 2002, the criteria for evaluating disabilities 
of the skin were amended.  See 67 Fed. Reg. 49590 
(July 31, 2002).  The service-connected bilateral tinea pedis 
(athlete's feet) had been rated by the RO under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7813, as dermatophytosis which 
was rated on the basis of scarring, disfigurement, the extent 
of constitutional symptom or physical impairment.  Under the 
criteria that became effective on August 30, 2002, DC 7813, 
for dermatophytosis, is the appropriate diagnostic code for 
the evaluation of tinea pedis and the evaluation to be 
assigned is to be made on the basis of disfigurement of the 
head, face, or neck (under DC 7800), or as scars (under DC's 
7801, 7802, 7803, 7804 or 7805), or as dermatitis (DC 7806), 
depending upon the predominant disability.  Under these new 
rating criteria, the evaluation of dermatitis is made upon 
the extent of bodily involvement and the type and length of 
treatment.  Here, the veteran has not been provided a medical 
examination sufficient to evaluate these factors.  

When the governing law or regulations change during an 
appeal, the most favorable version will be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  This 
determination depends on the facts of each case.  VAOGCPREC 
11-97 at 2.  Whichever version applies, all evidence on file 
must be considered and the amended version shall apply only 
to periods from and after the effective date of the 
amendment.  The prior version shall apply to periods 
preceding the amendment but may also apply after the 
effective date of the amendment.  VAOGCPREC 03-2000 (see also 
38 U.S.C.A. § 5110(g) (West 1991), a liberalizing law shall 
not be earlier than the effective date thereof). 

Since the RO has not had the opportunity to address the 
potential application of the revised rating criteria, there 
is potential prejudice to the veteran if the RO does not 
consider the revised rating criteria in the first instance.  
Generally see Bernard v. Brown, 4 Vet. App. 384 (1993).  

Also, since the revised potentially applicable Diagnostic 
Codes set forth new criteria that must be considered for 
rating purposes, e.g., the eight characteristics of 
disfigurement, the veteran should be provided additional 
VA dermatology and neurology examinations for rating 
purposes.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000, and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Implementing VA 
regulations were published and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2001).  The 
Act and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA and the implementing regulations were in effect when 
the veteran filed his claim, but no steps were taken by the 
RO to comply with the VCAA and implementing regulations.  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  Therefore, for these reasons, a remand 
is required.  



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.

2.  The RO must schedule the veteran for a VA 
dermatology examination to determine the current 
extent of impairment from his service-connected 
bilateral tinea pedis.  The claims folder should be 
made available to and be reviewed by the examiner. 

The examiner should note the size, location, and 
other relevant characteristics of the veteran's 
service-connected scars.  The examiner should set 
forth findings as to the eight characteristics of 
disfigurement with respect to any scarring and 
whether any scarring is deep or superficial, i.e., 
whether it is associated with underlying soft 
tissue damage.  The examiner should also indicate 
whether any scar is poorly nourished, tender and 
painful on objective demonstration, is subject to 
repeated ulceration or is unstable.  Any functional 
impairment due to scarring should also be 
identified.  

The examiner should indicate the extent of bodily 
involvement, i.e., the percentage of total body 
surface area involved as well as the type and 
duration of treatment afforded the veteran.  

Color photographs depicting the scarring should be 
taken and associated with the examination report.  
The rationale for all diagnoses and opinions 
expressed must also be provided.



3.  Then, the RO should review the claims folder 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

4.  The RO should undertake any other development 
it deems to be required to comply with the notice 
and duty to assist provisions of the VCAA and the 
implementing regulations.  

5.  Thereafter, if the benefits sought on appeal 
remain denied, the veteran should be provided a 
supplemental statement of the case (SSOC) and given 
an appropriate opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case. 

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


